Reversed by Supreme Court, February 22, 2010



                               UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7881


JAMEY LAMONT WILKINS,

                  Plaintiff - Appellant,

             v.

OFFICER GADDY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:08-cv-00138-GCM)


Submitted:    January 15, 2009               Decided:   January 23, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jamey Lamont Wilkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamey   Lamont   Wilkins       appeals   the    district      court’s

orders denying relief on his 42 U.S.C. § 1983 (2000) complaint

and his Fed. R. Civ. P. 59(e) motion.                We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.                  Wilkins v. Officer

Gaddy, No. 3:08-cv-00138-GCM (W.D.N.C. Apr. 17, 2008; Aug. 25,

2008).     We dispense with oral argument because the facts and

legal    contentions   are   adequately      presented      in   the    materials

before   the   court   and   argument      would   not   aid     the   decisional

process.

                                                                         AFFIRMED




                                       2